Citation Nr: 0722600	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-34 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for low back 
strain with degenerative disc disease.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  This case was remanded in 
April 2006 and now returns to the Board for appellate review.

In connection with this appeal, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in January 2006; a transcript of that 
hearing is associated with the claims file.  

The Board observes that the February 2004 rating decision 
denied entitlement to a rating in excess of 40 percent for 
the veteran's low back strain with degenerative disc disease.  
Thereafter, a March 2004 rating decision granted an increased 
rating, to 50 percent, for his back disability, effective 
September 16, 2003, the date of receipt of his claim of 
entitlement to an increased rating.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Since the grant of a 50 
percent rating is not a full grant of the benefit sought on 
appeal, and since the veteran did not withdraw his claim of 
entitlement to an increased rating for his back disability, 
the matter remains before the Board for appellate review.  

In the April 2006 remand, the Board referred the issue of 
entitlement to total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU rating) to the RO.  A January 2007 
deferred rating decision reflects that the issue of 
entitlement to a TDIU rating was being developed.  Such issue 
continues to be referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  Low back strain with degenerative disc disease is 
manifested by severe limitation of lumbar spine motion with 
pain and an increase in fatigue, weakness, and lack of 
endurance upon repetitive motion with objective evidence of 
pain on palpation, muscle spasms, and tenderness, and left 
lumbosacral radiculopathy with incapacitating episodes once 
or twice a month that last one or two days, without objective 
evidence of a vertebra fracture, a demonstrable deformity of 
vertebral body, or ankylosis of the lumbar spine or entire 
spine.  

3.  The veteran has left lumbosacral radiculopathy, 
manifested by subjective complaints of radiating pain, 
tingling, and numbness, with decreased pinprick sensation, 
approximating no more than mild incomplete paralysis of the 
sciatic nerve, secondary to service-connected low back strain 
with degenerative disc disease.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for low 
back strain with degenerative disc disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5295-5292 (2003), General Rating Formula for Diseases 
and Injuries of the Spine, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes (2006).

2.  The criteria for a separate 10 percent rating for left 
lumbosacral radiculopathy have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran was provided with a VCAA 
notification letter in November 2003 prior to the initial AOJ 
decision issued in January 2004.  He was provided with an 
additional VCAA letter in April 2006.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the November 2003 
and April 2006 advised him of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Moreover, such letters 
informed him of the evidence necessary to substantiate his 
increased rating claim.  Pertinent to the fourth element, the 
April 2006 letter advised the veteran that, if he had any 
evidence in his possession that pertained to his claim to 
send it to VA.  Additionally, in the April 2006 letter, the 
veteran was provided with additional notification pertinent 
to the evidence necessary to substantiate a disability rating 
and an effective date for the disability now on appeal in 
accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

As indicated in the preceding paragraph, the veteran was not 
notified of the fourth element of VCAA notice or of the 
evidence necessary to substantiate an effective date until 
April 2006, after the initial adjudication in February 2004.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Pertinent to the fourth element, the November 
2003 letter informed the veteran that additional information 
or evidence was needed to support his claim, and asked him to 
send the information or evidence to VA and provided examples 
of the types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that he should submit 
any relevant evidence during the development of the claims.  
Additionally, with regard to the evidence necessary to 
substantiate an effective date for the veteran's pending 
increased rating claim, the Board notes that after the 
remedial VCAA notice was issued in April 2006, the veteran's 
increased rating claim was readjudicated and a supplemental 
statement of the case was provided to him in March 2007, such 
that he had the opportunity to respond to the additional VCAA 
notice prior to the appeal reaching the Board.  For these 
reasons, the Board concludes that the failure to provide a 
fully VCAA compliant notice prior to initial adjudication was 
harmless, and that to decide the appeal would not be 
prejudicial to the veteran.

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, as relevant, VA treatment 
records, private treatment records, Social Security 
Administration (SSA) records, and November 2003, December 
2003, July 2004, August 2004, and October 2006 VA examination 
reports records were reviewed by both the AOJ and the Board 
in connection with adjudication of the veteran's claim.  He 
has not identified any additional relevant, outstanding 
records that need to be obtained for an equitable disposition 
of his claim.  Moreover, the veteran was provided with VA 
examinations in November 2003, December 2003, July 2004, 
August 2004, and October 2006 in order to adjudicate his 
increased rating claim.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claim without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected back disability.  The Board 
has found nothing in the historical record that would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is service-connected for low back strain with 
degenerative disc disease evaluated as 50 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295-5292, 
effective September 16, 2003.  He contends that his back 
disability is more severe than the currently assigned rating 
and, as such, an increased evaluation is warranted.

The Board observes that the schedular criteria for rating 
spine disabilities have been amended during the pendency of 
the veteran's appeal.  Specifically, effective September 26, 
2003, the rating criteria for evaluating all spine disorders 
were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In 
increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg.  33,422 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2006).  

However, as the veteran's claim was pending at the time of 
the regulatory amendments, he is entitled to the application 
of the criteria most favorable to his claim.  See Diorio v. 
Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. 
Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where 
law is amended during pendency of appellant's claim, most 
favorable version applies), Rodriguez v. Nicholson, 19 Vet. 
App. 275, 287 (2005).  

The Board notes that the February 2004 and March 2004 rating 
decisions, August 2004 statement of the case, and September 
2004, December 2005, and March 2007 supplemental statements 
of the case advised him of the pre- and post-September 2003 
regulations and considered his back disability under all 
applicable criteria.  Therefore, there is no prejudice in the 
Board considering the regulation changes in adjudicating the 
veteran's increased rating claim.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Regarding the rating of all spine disabilities, with the 
exception of intervertebral disc syndrome, the Board observes 
that the following criteria were in effect prior to the 
September 2003 regulation changes.  

Such rating criteria allows for a 100 percent disability 
rating for residuals of a vertebra fracture with cord 
involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement; 
abnormal mobility requiring a neck brace (jury mast) warrants 
a 60 percent disability evaluation.  In other cases, rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).  Complete bony fixation (ankylosis) of the spine at 
an unfavorable angle, with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type) warrants a 100 percent 
disability rating.  Complete ankylosis of the spine at a 
favorable angle warrants a 60 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003).  

Favorable ankylosis of the lumbar spine warrants a 40 percent 
disability rating and unfavorable ankylosis of the lumbar 
spine warrants a 50 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2003).  Severe limitation of 
motion of the lumbar spine warrants a 40 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

The veteran has been assigned a 50 percent evaluation under 
Diagnostic Code 5295-5292.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27.  The hyphenated diagnostic code in this case 
indicates that lumbosacral strain under Diagnostic Code 5295 
is the service-connected disorder and that limitation of 
lumbar spine motion under Diagnostic Code 5292 is a residual 
condition.  Specifically, as noted by the RO in the March 
2004 rating decision, the veteran was assigned a 40 percent 
evaluation for severe limitation of motion of the lumbar 
spine and an additional 10 percent was added because of 
functional loss due to pain.  As such, the veteran was 
awarded a 50 percent non-schedular evaluation for his back 
disability.

The evidence of record shows that the veteran's back 
disability is manifested by severe limitation of lumbar spine 
motion with pain and an increase in fatigue, weakness, and 
lack of endurance upon repetitive motion with objective 
evidence of pain on palpation, muscle spasms, and tenderness.  

With regard to limitation of lumbar spine motion, evaluated 
under Diagnostic Code 5292, the Board notes that, in October 
2003, the veteran had forward flexion to 10 to 15 degrees, 
extension to 5 degrees, and lateral bending to 5 to 7 
degrees.  At his December 2003 VA examination, he refused to 
demonstrate any range of motion in any plane due to complaint 
of pain.  In July 2004, a VA examination revealed forward 
flexion to 65 degrees with pain beyond such range.  Left 
lateral flexion was to 20 degrees, right lateral flexion was 
to 25 degrees, and extension to 25 degrees.  At his August 
2004 VA examination, the veteran had flexion from zero to 60 
degrees, extension from zero to 10 degrees, left lateral 
flexion from zero to 24 degrees, right lateral flexion from 
zero to 30 degrees, left lateral rotation from zero to 20 
degrees, and right lateral rotation from zero to 30 degrees.  
The veteran was noted to have pain in the low back at the end 
of all movements, but it was worst during backward movement, 
left lateral flexion, and forward bending.  Five repeated 
motions of the low back decreased his range of motion to 10 
degrees and increased his pain to 70 percent.  There was a 
mild increase in fatigue, weakness, and lack of endurance.  
The examiner noted that there was objective evidence of 
painful motion.  At his October 2006 VA examination, the 
veteran had flexion to 62 degrees and the pain starts and it 
increased in severity until 67 degrees where he stopped.  
With extension, the pain started at 6 degrees and he stopped 
at 8 degrees.  Right bend pain started at 18 degrees and he 
stopped at 22 degrees.  Left bend pain started at 8 degrees 
and he stopped at 12 degrees.  Bilateral rotations were not 
that painful and he rotated right to 22 degrees and left to 
26 degrees.  Repeated flexion and extension from zero to 60 
degrees and the examiner noted increased pain with some 
increased weakness and fatigue, but there was no decreased 
range of motion or incoordination observed.  

With regard to his lumbosacral strain symptomatology, 
evaluated under Diagnostic Code 5295, the Board notes that 
the evidence of record reflects that in December 2003, the 
veteran had no axial tenderness, but he complained of pain on 
palpation of the superficial muscles around the lumbar 
paraspinal region.  In July 2004, VA examination revealed 
positive paraspinal muscle spasm on the left lower back and 
lumbar paravertebral muscles.  There was also positive 
tenderness noted on lumbar paravertebral muscles in L4-L5 on 
the left and L5-S1.  At his August 2004 VA examination, the 
examiner noted that there was evidence of spasms.  There was 
also tenderness at the L5-S1 left side sacroiliac joint site.  
In October 2006, VA examination revealed vertebral tenderness 
at L5 and left paravertebral muscle tenderness at the L5 
level, but no increased tension.  There was no tenderness on 
the right or in the gluteus and the veteran had very little 
tenderness of sacroiliac joints or in the sacrum.

Therefore, based on the preceding symptomatology, the veteran 
was assigned a 50 percent evaluation under Diagnostic Code 
5295-5292.  To assign separate evaluations under both 
Diagnostic Code 5295 and 5292 would be pyramiding as the 
veteran's back symptomatology, to include severe limitation 
of lumbar spine motion with pain and an increase in fatigue, 
weakness, and lack of endurance upon repetitive motion, see 
DeLuca, supra, with objective evidence of pain on palpation, 
muscle spasms, and tenderness, is already contemplated in his 
assigned 50 percent evaluation.  See Esteban, supra.  

Diagnostic Code 5285 (2003) referable to residuals of a 
vertebra fracture, with cord involvement or demonstrating 
abnormal mobility requiring a neck brace, is inapplicable as 
the medical evidence of record fails to reflect such a 
fracture.  Specifically, at the veteran's August 2004 VA 
examination, the examiner noted that there were no vertebral 
fractures.  Moreover, under Diagnostic Code 5285, the veteran 
is not entitled to an additional 10 percent for demonstrable 
deformity of vertebral body, as the evidence does not reflect 
such a deformity.  Diagnostic Codes 5286 and 5289 (2003), 
pertaining to ankylosis of the whole spine and the lumbar 
spine, respectively, are not for application as the medical 
evidence of record demonstrates that the veteran is capable 
of range of motion of the lumbar spine, albeit severely 
limited.

The Board notes that the veteran is currently evaluated under 
Diagnostic Code 5295-5292, pertinent to the evaluation of 
limitation of back motion; however, as indicated previously, 
there is evidence of disc involvement and therefore, the 
Board has also considered the rating criteria pertinent to 
intervertebral disc syndrome, as in effect prior to and as of 
September 26, 2003.  

Prior to September 26, 2003, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 
	
An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (3).

The Board first notes that at the veteran's October 2006 VA 
examination, the examiner noted that the veteran experienced 
incapacitating episodes once or twice a month that last one 
or two days.  However, the veteran's incapacitating episodes 
do not result in a total duration of at least 6 weeks during 
the past 12 months.  As such, for reasons described below, 
combining orthopedic and neurologic manifestations will 
result in the higher evaluation for the veteran's back 
disability.  

Regarding chronic orthopedic manifestations of the veteran's 
back disability, as indicated previously, the medical 
evidence of record supports a 50 percent evaluation under 
Diagnostic Code 5295-5292 for severe limitation of lumbar 
spine motion with pain.  Pertinent to chronic neurologic 
manifestations, there is medical evidence demonstrating that 
the veteran currently has left lumbosacral radiculopathy as a 
result of his service-connected back disability.  

In this regard, the Board observes that, in October 2003, the 
veteran complained of pain and tingling in his left leg.  
Straight leg raising was uncomfortable to about 45 degrees on 
the left, but was good to about 60 to 65 degrees. Peripheral 
pulse and sensation were adequate, but more sensitive on the 
right than left.  Reflexes were diminished at the left knee 
and ankle, but present at the right knee and ankle.  Muscle 
strength of the left leg was about 4+/5 limited by pain.  
However, a nerve conduction study (NCS) of the bilateral 
lower extremities and electromyography (EMG) report reflects 
a normal study without any significant radiculopathy, 
myopathy, or peripheral neuropathy.  It was noted that the 
delay in the left peroneal F Wave and irritation at the 
gastric muscle may suggest some intermittent spinal stenosis 
with L5-S1 irritation.  At his November 2003 VA examination, 
it was noted that the veteran had a nerve root block and was 
on several pain medications.  He complained of pain in the 
middle of the low back on the left side shooting down to the 
left leg.  The examiner noted that, according to the lab 
reports brought by the veteran, he had back and left leg pain 
secondary to degenerative disease of the spine with foraminal 
stenosis causing lumbar radiculitis.  Also in November 2003, 
records from Dr. Sharma reflect an assessment of back and 
left leg pain secondary to significant degenerative disease 
of the spine with foraminal stenosis, causing lumbar 
radiculitis.  

However, at his December 2003 VA examination, deep tendon 
reflexes were even at the knees and ankles.  Sensation was 
grossly intact to light touch in the bilateral lower 
extremities.  Babinski was downgoing bilaterally, muscle tone 
was normal, and negative straight leg raise test bilaterally.  
The examiner noted that the October 2003 NCS/EMG showed no 
evidence of radiculopathy and that a September 2003 MRI 
showed disc bulge at L5-S1 and minimal disc bulging at L2-L3, 
without evidence of spinal stenosis, partial narrowing of 
neural foramen at the L5-S1 levels.  

Despite the December 2003 findings, in July 2004, VA 
examination revealed motor strength on the left lower 
extremity was 4/5.  Left hip flexion and extension, left leg 
tibialis, anterior, posterior, and gastrocnemius were 4/5.  
Left ankle dorsiflexion and plantar flexion were 5/5.  Knee 
jerks bilaterally were 2+.  Left ankle jerk was 1+ and right 
ankle jerk was 2+.  Cerebellar, finger-to-nose, and heel-to-
shin were intact except left heel-to-shin was painful and 
limited secondary to pain and slower impairment limited to 
pain.  Straight leg raising test on the left was 55 degrees 
and on the right was 65 degrees.  There were mild sensory 
changes noted on the left leg to L4-L5 dermatome, slightly 
decreased pinprick noted, but otherwise sensory was intact.  
Chronic lower back and left lumbosacral radiculopathy were 
diagnosed.

Additionally, at his August 2004 VA examination, the veteran 
complained of numbness in the left lower extremity, but 
denied any other associated symptoms.  Upon examination, the 
veteran had sensory deficit to the left lower extremity 
consistent with L4-L5 radiculopathy.  Motor examination was 
4+/5.  Reflexes on the right side were 2+ for ankle and knee 
jerks.  On the left side, reflexes were 2+ for knee jerks and 
1+ for ankle jerk.  Lasegue's sign was positive on the left 
side at 30 degrees.  However, the examiner noted that the 
examination was negative for intervertebral disc syndrome.  
Lumbar strain, chronic low back pain syndrome with left-sided 
lumbar radiculopathy, mild disc bulge at L4-L5 and L5-S1, and 
mild spondylolisthesis at L5-S1 were diagnosed.

At his October 2006 VA examination, the veteran complained 
that when he stepped forcefully onto his left leg, he had a 
shooting pain on the left low back into the buttocks, down 
his hamstrings, around the front of his leg, and into his 
first toe.  It was noted that he had two epidurals twice, two 
in 2004 and two in 2005 at the L5-S1 region.  He also 
complained of left-sided sciatica everyday.  The veteran 
stated that he was confined to bed once or twice a month and 
such lasted for one to two days.  It was noted that a MRI 
done in approximately December 2004 revealed foraminal 
stenosis at the L5-S1 region.  Upon physical examination, he 
had negative straight leg raising on the right and slightly 
positive one on the left at 90 degrees with sciatic pain.  
Patellar deep tendon reflexes were 2+ on the right and 1+ on 
the left.  The veteran had symmetric Achilles deep tendon 
reflexes.  He also had normal light touch sensation in the 
bilateral lower legs medially and laterally.  Knee strength 
was normal on the right and diminished on the left for 
flexion and extension.  Left-sided sciatica at L5-S1 was 
diagnosed.  It was noted that he had incapacitating episodes 
once or twice a month, lasting one or two days, as a result 
of his sciatica.

Pertinent to the rating of neurologic conditions, the term 
"incomplete paralysis" indicates impairment of function of 
a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  
38 C.F.R. § 4.124a, Note.  Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

A 10 percent evaluation is warranted where there is mild 
incomplete paralysis of the sciatic nerve.  A 20 percent 
evaluation is warranted where there is moderate incomplete 
paralysis of the sciatic nerve.  A 40 percent evaluation is 
assigned where there is moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent evaluation is 
warranted where there is severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy.  An 80 percent 
evaluation is assigned where there is complete paralysis of 
the sciatic nerve where the foot dangles and drops, there is 
no active movement possible of muscles blow the knee, and 
flexion of the knee is weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.

The evidence of record reflects that the veteran's left 
lumbosacral radiculopathy is manifested by subjective 
complaints of radiating pain, tingling, and numbness, with 
decreased pinprick sensation.  As the October 2006 VA 
neurological examiner determined that the veteran's left 
lumbosacral radiculopathy was reflective of mild left sciatic 
nerve involvement, the Board finds that such neurological 
symptomatology warrants a separate 10 percent evaluation 
under Diagnostic Code 8520 for mild incomplete paralysis of 
the sciatic nerve, in accordance with Diagnostic Code 5293 
(2003).  

The new regulations that became effective on September 26, 
2003, revised the schedular criteria for the rating of all 
spine disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5235-5243 (2006).  The revised criteria provide that 
intervertebral disc syndrome can be evaluated (preoperatively 
or postoperatively) either under the General Rating Formula 
for Disease and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under the General Rating Formula, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire spine 
warrants a 100 percent rating.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  

Note (1):  Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Pertinent to the General Formula, the Board finds that the 
veteran is not entitled to a rating in excess of 50 percent 
as the evidence of record fails to demonstrate unfavorable 
ankylosis of the entire spine.  Specifically, as discussed 
previously, the veteran is capable of lumbar spine motion, 
albeit severely limited.  Therefore, he is not entitled to a 
rating in excess of 50 percent under the General Formula.

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  As such, herein the Board has granted a 
separate 10 percent rating for left lumbosacral 
radiculopathy.  

Intervertebral disc syndrome can also be rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Such provides that a 60 percent 
rating is warranted for incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula For Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

At the veteran's October 2006 VA examination, the examiner 
noted that the veteran experienced incapacitating episodes 
once or twice a month that last one or two days.  As such, 
the veteran's incapacitating episodes do not result in a 
total duration of at least 6 weeks during the past 12 months.  
As such, when considering the veteran's back disability under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, he is not entitled to a rating in 
excess of 50 percent.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
rating in excess of 50 percent for the veteran's service-
connected low back strain with degenerative disc disease as a 
review of the record, to include the medical evidence, fails 
to reveal any additional functional impairment associated 
with such disability to warrant consideration of alternate 
rating codes.   

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 50 percent for low back strain with degenerative 
disc disease.  Therefore, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2006).  The Board finds no evidence 
that the veteran's service-connected back disability present 
such an unusual or exceptional disability picture at any time 
so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected back 
disability does not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating in excess of 50 percent for low back strain with 
degenerative disc disease is denied.

A separate 10 percent rating for left lumbosacral 
radiculopathy, and no higher, is granted, subject to the laws 
and regulations governing the payment of monetary awards.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


